Exhibit 10(1xiii)

SPLIT-DOLLAR AGREEMENT

THIS AGREEMENT made and entered into as of the 7th day of May, 2001, by and
between American Greetings Corporation, an Ohio corporation, with principal
offices and place of business in the State of Ohio (the “Corporation”), and the
Morry Weiss and Judith S. Weiss 2001 Irrevocable Insurance Trust, dated March 1,
2001, Gary Weiss, Jeffrey Weiss, Zev Weiss and Elie Weiss co-trustees (the
“Owner”).

WITNESSETH:

WHEREAS, the Owner wishes to provide life insurance protection in the event of
the death of Morry Weiss and Judith Weiss (the “Insureds”), under a policy of
life insurance insuring the lives of the Insureds (the “Policy”), which is
described in Exhibit A attached hereto and by this reference made part hereof,
and which was issued by Security Life of Denver (the “Insurer”); and

WHEREAS, Morry Weiss (the “Insured Employee”) is the Chairman and Chief
Executive Officer of the Corporation; and

WHEREAS, the Corporation desires to pay a portion of the premiums due on the
Policy as an additional employment benefit for the Insured Employee, on the
terms and conditions hereinafter set forth; and

WHEREAS, the Owner of the Policy possesses all incidents of ownership in and to
the Policy; and

WHEREAS, the Corporation wishes to have the Policy collaterally assigned to it
by the Owner, in order to secure the repayment of the amounts that it will pay
toward the premiums on the Policy.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

1. Purchase of Policy. The Owner has purchased the Policy from the Insurer in
the total initial face amount of $30,000,000. The parties hereto have taken all
necessary actions to cause the Insurer to issue the Policy, and shall take any
further actions that may be necessary to cause the Policy to conform to the
provisions of this Agreement. The parties hereto agree that the Policy shall be
subject to the terms and conditions of this Agreement and of the collateral
assignment filed with the Insurer pursuant to Section 4 hereof.

2. Ownership of Policy. The Owner shall be the sole and absolute Owner of the
Policy, and may exercise all ownership rights granted to the Owner thereof by
the terms of the Policy, except as may otherwise be provided herein.

3. Payment of Premiums.

a. Thirty (30) days prior to the due date of each Policy premium, the Owner
shall pay to the Corporation an amount equal to the Insured Employee’s imputed
income related to the value of the death benefits provided for under the Policy.
The amount of such contributions

 

1



--------------------------------------------------------------------------------

shall be confirmed annually by the Insurer. The Owner shall pay such required
contribution to the Corporation prior to the premium due date. If the Owner
fails to make such timely payment, the Corporation, in its sole discretion, may
elect to make the Owner’s premium payment, which payment shall be recovered by
the Corporation as provided herein.

b. On or before the due date of each Policy premium, or within the grace period
provided therein, the Corporation shall pay the full amount of the premium to
the Insurer, and shall, upon request, promptly furnish the Insured Employee
evidence of timely payment of such premium. The Corporation shall annually
furnish the Insured Employee a statement of the amount of income reportable by
the Insured Employee for federal and state income tax purposes, if any, as a
result of the insurance protection provided under the Policy or for any other
reason with respect to the Policy.

4. Collateral Assignment. To secure the repayment to the Corporation of the
amount of the premiums on the Policy paid by it hereunder, the Owner shall
assign the Policy to the Corporation as collateral, under the form used by the
Insurer for such assignments. The collateral assignment of the Policy to the
Corporation hereunder shall not be terminated, altered or amended by the Owner,
without the express written consent of the Corporation. The parties hereto agree
to take all action necessary to cause such collateral assignment to conform to
the provisions of this Agreement.

5. Rights of Corporation.

a. The Corporation shall have an interest in the Policy equal to the amount of
the cash value of the Policy in proportion to the premiums the Corporation has
paid under Section 3 hereof.

b. The Corporation may pledge or assign its interest in the Policy, subject to
the terms and conditions of this Agreement, for the sole purpose of securing a
loan from the Insurer or from a third party. The amount of such loan, including
accumulated interest thereon, shall not exceed the lesser of (i) the amount of
the premiums on the Policy paid by the Corporation hereunder or (ii) the cash
surrender value of the Policy as of the date of the loan. Interest charges on
such loan shall be paid by the Corporation. If the Corporation so encumbers the
Policy, other than by a policy loan from the Insurer, then, upon the death of
the Insureds or upon termination of this Agreement, the Corporation shall
promptly take all action necessary to secure the release or discharge of such
encumbrance.

c. The Owner shall name the Corporation as a beneficiary under the Policy to the
extent of the Corporation’s interest in the Policy described in this Section.

6. Limitations on Owner’s Rights in Policy.

a. Except as otherwise provided herein, the Owner shall not sell, assign,
transfer, borrow against, surrender or cancel the Policy, nor change the
beneficiary designation provision thereof, without, in any such case, the
express written consent of the Corporation.

b. Notwithstanding any provision hereof to the contrary, the Owner shall have
the right to absolutely and irrevocably give to a donee (including another
trust) all of its right, title and interest in and to the Policy, subject to the
collateral assignment of the Policy to the Corporation pursuant hereto. The
Owner may exercise this right by executing a written transfer

 

2



--------------------------------------------------------------------------------

of ownership in the form used by the Insurer for irrevocable gifts of insurance
policies, and delivering this form to the Corporation. Upon receipt of such
form, executed by the Owner and duly accepted by the donee thereof, the
Corporation shall consent thereto in writing, and shall thereafter treat the
Owner’s donee as the sole owner of all such Owner’s right, title and interest in
and to the Policy, subject to this Agreement and the collateral assignment of
the Policy, all such rights being vested in and exercisable only by such donee.

7. Collection of Death Proceeds.

a. Upon the second to die of the Insureds, the Corporation shall cooperate with
the Owner to take whatever action is necessary to collect the death benefit
provided under the Policy; when such benefit has been collected and paid as
provided herein, this Agreement shall thereupon terminate.

b. Upon the second to die of the Insureds, the Corporation shall have the
unqualified right to receive a portion of such death benefit equal to the amount
of the premiums paid by it hereunder. The balance of the death benefit provided
under the Policy, if any, shall be paid directly to the other beneficiary or
beneficiaries designated by the Owner, in the manner and in the amount or
amounts provided in the beneficiary designation provision of the Policy.

In no event shall the amount payable to the Corporation hereunder exceed the
Policy proceeds payable at the death of the Insureds. No amount shall be paid
from such death benefit to the other beneficiary or beneficiaries designated by
the Owner until the full amount due the Corporation hereunder has been paid. The
parties hereto agree that the beneficiary designation provision of the Policy
shall conform to the provisions hereof.

c. Notwithstanding any provision hereof to the contrary, in the event that, for
any reason whatsoever, no death benefit is payable under the Policy upon the
death of the Insureds and in lieu thereof the Insurer refunds all or any part of
the premiums paid for the Policy, the Corporation and the Owner or its donee
shall have the unqualified right to share such premiums based on the relative
proportion of the respective cumulative premiums paid by the Corporation and by
the Owner.

8. Termination of Agreement.

a. This Agreement shall terminate upon the occurrence of the earliest of the
following events: (i) total cessation of the Corporation’s business;
(ii) bankruptcy, receivership or dissolution of the Corporation; or (iii) death
of the second insured.

b. In addition, the Owner, by written notice to the Corporation signed by the
Owner, may terminate this Agreement by written notice to the Corporation. Such
termination shall be effective as of the date of such notice.

9. Disposition of the Policy on Termination of the Agreement During the Insured
Employee’s Lifetime.

a. For sixty (60) days after the date of termination of this Agreement pursuant
to Sections 8.a. (i) and (ii), above, the Owner shall have the option of
obtaining the release of the collateral assignment of the Policy to the
Corporation. To obtain such release, the Owner shall repay to the Corporation
the total amount of the premium payments made by the Corporation

 

3



--------------------------------------------------------------------------------

hereunder or, if less, the then total cash surrender value of the Policy. Upon
receipt of such amount, the Corporation shall release the collateral assignment
of the Policy, by the execution and delivery of an appropriate instrument of
release.

b. If the Owner fails to exercise such option within such 60-day period, then,
at the request of the Corporation, the Owner shall execute any document or
documents required by the Insurer to transfer the interest of the Owner in the
Policy to the Corporation. Thereafter, neither the Owner nor its successors and
assigns shall have any further interest in and to the Policy, either under the
terms thereof or under this Agreement. Alternatively, the Corporation may
enforce its right to be repaid the amount of the premiums on the Policy paid by
it from the cash surrender value of the Policy under the collateral assignment
of the Policy; provided that in the event the cash surrender value of the Policy
exceeds the amount due the corporation, such excess shall be paid to the Owner.

10. Insurer Not a Party.

a. The Corporation is hereby designated as the administrator under this
Agreement. The Administrator shall have the authority to control and manage the
operation and administration of this Agreement, shall have the sole and absolute
discretion to interpret the provisions of this Agreement (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of this Agreement) and
shall make any determinations and findings with respect to the rights of the
parties hereunder as may be required for the purposes of this Agreement.

b. (1) Claim.

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (a “Claimant”) may file a written request
for such benefit with the Corporation, setting forth his or her claim. The
request may be addressed to the Secretary of the Corporation or the Senior Vice
President, Human Resources, of the Corporation at its then principal place of
business.

(2) Claim Decision.

Upon receipt of a claim, the Compensation Committee of the Corporation shall
provide the Claimant with a written determination within ninety (90) days. The
Compensation Committee may, however, extend the reply period for an additional
ninety (90) days for reasonable cause.

If the claim is denied in whole or in part, the Compensation Committee shall
provide a written determination setting forth: (a) the specific reason or
reasons for such denial; (b) the specific reference to pertinent provisions of
this Agreement on which such denial is based; (c) a description of any
additional material or information necessary for the Claimant to perfect his or
her claim and an explanation why such material or such information is necessary;
(d) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (e) the time limits for requesting a review
under subsection (3) and for review under subsection (4) hereof.

 

4



--------------------------------------------------------------------------------

(3) Request for Review.

Within sixty (60) days after the receipt by the Claimant of the written
determination described above, the Claimant may request in writing that the
Board of Directors of the Corporation review the determination of the
Compensation Committee. Such request must be addressed to the Secretary of the
Corporation or the Senior Vice President, Human Resources, of the Corporation,
at its then principal place of business. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by such Board. If the
Claimant does not request a review of the Compensation Committee’s determination
within such 60-day period, the Claimant shall be barred and estopped from
challenging such determination.

(4) Review of Decision.

Within sixty (60) days after receipt of a request for review by the Secretary of
the Corporation or the Senior Vice President, Human Resources, of the
Corporation, the Board will review the Compensation Committee’s determination.
After considering all materials presented by the Claimant, the Board will
provide a written determination setting forth the specific reasons for the
decision and containing specific references to the pertinent provisions of this
Agreement on which the decision is based. If special circumstances require that
the 60-day period be extended, the Board will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred and
twenty (120) days after receipt of the request for review.

11. Amendment. This Agreement may not be amended, altered or modified, except by
a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Owner and its
successors and assigns.

13. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand; provided, however, that all such notices shall be
effective only upon receipt.

14. Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Ohio.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
counterparts, as of the day and year first above written.

 

   

MORRY WEISS AND JUDITH S. WEISS 2001

    IRREVOCABLE INSURANCE TRUST

    By:   /s/ Gary Weiss       Gary Weiss, Trustee     By:   /s/ Jeffrey Weiss  
    Jeffrey Weiss, Trustee     By:   /s/ Zev Weiss       Zev Weiss, Trustee    
By:   /s/ Elie Weiss       Elie Weiss, Trustee           ATTEST:     AMERICAN
GREETINGS CORPORATION /s/ Mary Kay Incandela     By:   /s/ Jon Groetzinger, Jr.
    Title:   Secretary

 

6



--------------------------------------------------------------------------------

EXHIBIT A

The following life insurance policy is subject to the attached Split-Dollar
Agreement.

 

Insurer

   Security Life of Denver

Insured

   Morry Weiss and Judith Weiss

Policy Number

   610025927

Face Amount

   $30,000,000

Date of Issue

   May 7, 2001